Citation Nr: 0601370	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  98-09 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Evaluation of post-traumatic stress disorder (PTSD), 
currently rated as 50 percent disabling.  


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran had active service from July 1967 to July 1970.  




This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Oakland, 
California, VA Regional Office (RO).   

This case has previously come before the Board.  In August 
2004, the Board remanded the matter to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.  

By rating decision dated in December 2004, a 50 percent 
disability evaluation was assigned for PTSD.  The Board notes 
that since the increase to 50 percent did not constitute a 
full grant of the benefits sought, the increased rating issue 
remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 
(1993).


FINDING OF FACT

PTSD is manifested by no more than occupational and social 
impairment with reduced reliability and productivity.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2005).





REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes there has been a significant 
change in the law with the enactment of VCAA.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

First, VA has a duty to notify the claimant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify by means of a letter from the RO 
to the appellant in August 2004.  

In this case, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claim and the claimant was afforded additional time to submit 
such evidence.  Thus, the claimant has been provided notice 
of what VA was doing to develop the claim, notice of what the 
claimant could do to help the claim and notice of how the 
claim was still deficient.  The veteran was also provided 
notice that he should submit pertinent evidence in his 
possession per 38 C.F.R. § 3.159(b)(1).  He was advised of 
how and where to send this evidence and how to ensure that it 
was associated with his claim.  

The Board notes the notice of VCAA did not predate initial 
adjudication of the claim.  The claimant, however, was 
provided notice which was adequate.  Following the August 
2004 notice, the August 2005 supplemental statement of the 
case issued constituted subsequent process.  The veteran has 
not shown how any error was prejudicial.  Moreover, the 
essential fairness of the adjudication was not affected.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  VA 
examination reports are on file.  The Board finds that VA has 
done everything reasonably possible to assist the claimant.  
Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  VA has done everything reasonably 
possible to assist the claimant.  Accordingly, appellate 
review may proceed without prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average industrial 
impairment.  38 U.S.C.A. § 1155. A proper rating of the 
veteran's disability contemplates its history, 38 C.F.R. § 
4.1, and must be considered from the point of view of a 
veteran working or seeking work.  38 C.F.R. § 4.2.

Under the rating criteria of 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (PTSD) (2005), a 100 percent evaluation is provided 
where there is total occupational and social impairment, due 
to such symptoms as:  gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  A 70 
percent evaluation is provided where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance or hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 50 percent evaluation requires occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  Flattened affect; 
circumstantial, circumlocutory, or stereo- type speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 30 
percent evaluation is provided for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 10 percent evaluation is 
provided for occupational and social impairment with mild or 
transient symptoms, which decrease work efficiency and 
ability to perform occupational tasks only during the periods 
of significant stress, or, symptoms controlled by continuous 
medication.  38 C.F.R. § 4.130 (2005).

In evaluating psychiatric disorders, it must be shown that 
industrial impairment is the result of actual manifestations 
of the service-connected psychiatric disorder.  The severity 
of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful employment and decrease 
in work efficiency.  38 C.F.R. § 4.130 (2005).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  When all the evidence is assembled, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for PTSD.  In such cases, the entire period is to 
be considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In August 
1997, the AOJ assigned a 50 percent evaluation for the entire 
appeal period.  Accordingly, the issue is whether a rating in 
excess of 50 percent for PTSD is warranted at any time during 
the appeal period.  We conclude that the disability has not 
significantly changed and that a uniform rating is warranted.  

Initially, the Board notes that global assessment of 
functioning (GAF) scores of 51, 52, 53, 54, 55, 56, 60, 68, 
and 70 have been assigned.  Although the GAF score does not 
fit neatly into the rating criteria, the GAF score is 
evidence.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  The 
GAF scale is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994).  A GAF score between 31 
and 40 is defined as "Some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work . . .).  Id.  A GAF score between 41 and 50 is 
defined as "Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."  Ibid.  See 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (discussing a 
GAF score of 50).  A score of 51-60 indicates moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peer or coworkers).  Higher GAF scores reflect 
mild to minimal symptoms.  See Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995).  In reaching a determination in this 
case, the Board has considered the whole of the evidence, to 
include the veteran's statements, the assigned GAF scores, 
and the medical opinions.

The veteran asserts that a higher evaluation is warranted due 
to symptoms of flashbacks, nightmares, depression, and 
anxiety.  The evidence reflects that the veteran's PTSD 
symptoms do not warrant a higher evaluation.  On VA 
examination in July 2001, he was noted to have been happily 
married to the same woman for 20 years, had been employed on 
a full-time basis with the same employer for 18 years, and 
was noted to have good judgment.  The GAF score assigned was 
55.  While the veteran has reported "triggers," including 
uneasiness around Vietnamese males, the July 2001 examiner 
noted the veteran had a good relationship with his current 
medical provider who was Vietnamese.  

In April 2000, the examiner noted that he lived with his wife 
and daughters, had a couple of friends, spent time with his 
siblings, and participated in fellowship activities, to 
include having hosted a married couples fellowship.  The 
veteran reported that he enjoyed playing drums in a band, had 
played with the band for many years, and played live music, 
to include at church services, as well as at bars and dance 
places for compensation.  The report notes that his band has 
made recordings and has a CD that has sold at music stores 
and online.  He was noted to be reliable at work, to show up 
on time, did not "start stuff" with people, and was fairly 
quiet in the office setting.  While the veteran reported 
history of a suicide attempt, no suicidal ideation was noted.  
The GAF score was 54.  

A November 1997 record notes a history of suicidal ideation 
with no attempts.  While some dissociative forgetting was 
noted, short-term memory was good and long-term memory was 
superficially intact.  There is no evidence of short or long-
term memory impairment with retention of only highly learned 
material, or forgetting to complete tasks.  He was noted to 
have loving feelings for his wife, children, and parents.  
The Board notes that panic attacks were noted only 
occasionally, and that his affect was slightly constricted, 
not flat.  In May 1997, he was noted to be well-groomed and 
articulate.  A decrease in symptoms was noted in May 1997.  

In the December 2004 VA examination report, in which a GAF of 
53 was assigned, the veteran was noted to have a fairly broad 
range of affect, and only slightly guarded, with no suicidal 
or homicidal ideation.  The December 2004 records 
specifically note he was only mildly anxious, mildly guarded, 
had a mildly constrictive range of affect, with mildly 
subdued intensity, and no suicidal or homicidal ideation.  
Symptoms were specifically noted to be mild to moderate, and 
the veteran was managing overall.  He was noted to be heavily 
invested in his job by the December 2004 examiner who 
assigned a GAF of 52.  The September 2004 VA examiner who 
assigned a GAF of 52 noted that despite his PTSD, the veteran 
functioned at a relatively high level.  The July 2004 
examiner who assigned a GAF of 56 notes he was an excellent 
verbal historian.  While he was noted to be adept at covering 
up his feelings of anger, anxiety, and sadness, he 
nevertheless functioned on a very high level.  The February 
1998 VA examiner who assigned a GAF score of 70 noted that 
while he had problems with anger, he had never been in jail 
for fights or any other types of aggression, noting that he 
had been a policeman.  

In April 2005, the examiner specifically stated that symptoms 
were mild and minimal overall.  On VA examination in May 
2005, his behavior was appropriate, his affective 
presentation was euthymic with a full range.  The examiner 
noted that he talked about symptoms by "jargon name."  
While he complained of a sense of a foreshortened future and 
sleep difficulty, he was noted to enjoy studying music, did 
not feel estranged from other people, and was able to have 
loving feelings.  The examiner specifically noted panic 
attacks were only occasional.  The GAF score was 54.  In July 
2005, he was agreeable with an affect of broad range, and 
only mildly anxious.  Improvement in terms of irritability 
and anxiety episodes was specifically noted.  

The Board is aware that the GAF scores have varied during the 
appeal period.  The Board has specifically considered the GAF 
scores and the mental status examinations resulting in the 
scores.  The Board again notes that the actual psychiatric 
manifestations described in the reports have not 
significantly changed.  Rather, it appears that it is the 
skill of the professional in reaching the score that is 
different.  Based upon the relatively mild impairment 
described in each report, the Board concludes that the more 
probative evidence consists of the medical reports and the 
higher GAF scores reflecting no more than moderate 
impairment.  Even when we consider the lower scores, the 
range between 51 and 56 still represents no more than 
moderate symptoms.  The Board accepts that the veteran's 
impairment is subject to change, but the broad range of 
disability remains that contemplated by the 50 percent 
evaluation.  

The veteran is competent to assert that his symptoms are 
worse.  He is not, however, a medical professional and his 
statements do not constitute competent medical evidence.  
Generally, lay persons are not competent to offer evidence 
that requires medical knowledge.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  The Board 
finds the medical evidence to be more probative of the 
severity of his PTSD.  He clearly functions well at work and 
in his personal life.  The record clearly establishes that he 
does not have deficiencies in most areas.  His speech is 
normal, he functions independently and appropriately, and 
there is no indication of obsessional rituals, impaired 
impulse control, or neglect of appearance.  Clearly, a higher 
evaluation is not warranted.  

The Board has considered all pertinent regulations but finds 
no basis upon which to assign a higher evaluation.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.


ORDER

An increased evaluation for PTSD is denied. 



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


